Citation Nr: 0324598	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for a bulging disc at 
L4-5 with degenerative disc disease, currently evaluated as 
40 percent disabling. 

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from October 1988 to September 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The Board notes that the veteran requested a hearing in 
October 2001.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in February 
2003.  The veteran withdrew his request for a hearing in 
March 2003 and there are no other outstanding hearing 
requests of record.


REMAND

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In this case, 
the veteran's claim was filed in September 2000 and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).  The Board finds that additional development 
is necessary in the present case.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002).  For purposes of granting secondary service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has also defined "disability" to include any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition, and that 
accordingly, the additional disability shall be compensated.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, any 
increase in the severity of a nonservice-connected disorder 
due to a service-connected disorder may be service connected 
under 38 C.F.R. § 3.310(a).  

In this case, two theories of entitlement to service 
connection have been offered.  The veteran has contended that 
service connection for a sleep disorder characterized as 
sleep apnea is in order as it is the direct result of his 
military service.  He asserts that he had difficulty with 
sleep while in service and that he, in fact, had sleep apnea 
for which service connection should be established.  However, 
in April 2003, the veteran's representative, has set forth a 
claim of entitlement to service connection for sleep apnea on 
a secondary basis.  He asserts that the RO failed to assist 
the veteran by not obtaining a medical opinion on the matter 
of whether the veteran's service-connected low back disorder 
aggravated the veteran's sleep apnea and then failed to 
adjudicate the veteran's claim on a secondary service 
connection basis.  

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit has held that the duty to 
assist requires the Secretary of VA to assist the appellant 
in developing his claim as to all theories of all possible 
in-service causes of that current disability.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In light of the 
foregoing and particularly, the provisions of the VCAA, the 
Board concludes that the veteran's sleep apnea claim must be 
remanded for further development, to include obtaining either 
a medical opinion from a VA examiner, subsequent to his or 
her review of the record, or, if necessary, following a 
physical examination, as to whether it is at least as likely 
as not that the veteran's sleep apnea is caused or aggravated 
by the veteran's service-connected low back disability.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).
As noted, the veteran filed his claim of entitlement to an 
increased rating for a bulging disc at L4-5 with degenerative 
disc disease, currently evaluated as 40 percent disabling, in 
September 2000.  The Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Codes 5293, was amended and rewritten, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  This change became effective during the 
veteran's appeal and takes into account both orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  Furthermore, the Schedule for Rating 
Disabilities pertaining to the spine will again change 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243).  The veteran has not been notified of these 
changes.  

Despite the fact that the veteran's service-connected low 
back disability is currently rated under Diagnostic Code 
5293 for intervertebral disc syndrome, the RO did not 
evaluate the veteran's disability under the new criteria for 
intervertebral disc syndrome.  As such, additional 
development of the medical evidence is required as a result 
of the changes in the rating criteria.  

The veteran was afforded VA examinations in July 2000 and 
June 2002; however, the record does not contain a current 
examination that takes into account the new criteria 
established to rate intervertebral disc syndrome, such as the 
total duration and of incapacitating episodes over the past 
12 months or all orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002).  Similarly, in light of the fact that the rating 
criteria for evaluating diseases and injuries of the spine 
will again change on September 26, 2003 and the case may 
still be at the RO, the Board finds a new VA examination 
would be appropriate so that the veteran's bulging disc at 
L4-5 with degenerative disc disease can be properly evaluated 
in terms pertinent to these new criteria, specifically, 
unfavorable ankylosis of the entire spine or any associated 
objective neurologic abnormalities, such as bowel or bladder 
impairment.  In addition, the record does not indicate 
whether the veteran's age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, affect his normal range of motion of the thoracolumbar 
spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should again refer the case to 
VA pulmonologist who conducted the May 
2002 examination of the veteran and who 
authored the June 2002 addendum for 
further medical opinion.  The examiner 
should be asked to respond to the 
following:

(a).  Based on a review of the 
medical evidence and the current 
examination, the examiner should 
provide a medical opinion as to 
whether it is at least as likely as 
not that any current sleep disorder 
including sleep apnea is directly 
related to service, or is 
proximately due to or the result of 
the veteran's service-connected low 
back disability, or was permanently 
aggravated by the veteran's service-
connected low back disability.  If 
the examiner finds that the service-
connected low back disability 
aggravated existing sleep apnea, 
then the examiner should express an 
opinion as to what level of 
disability is attributable to such 
aggravation.  The medical rationale 
for the opinion should be provided, 
citing the objective medical 
findings leading to the 
conclusion(s).

If the May 2002 examiner is unavailable, 
then the RO should ensure that the case 
is referred to another similarly 
qualified examiner who should be asked to 
respond to the above question.  If that 
examiner indicates that another 
examination is necessary to respond to 
the Board's question, the RO should 
ensure that the veteran is afforded such 
an examination.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
and neurological examination to determine 
the severity of his bulging disc at L4-5 
with degenerative disc disease.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Range of motion 
studies should be accomplished and the 
examiner should indicate whether because 
of the veteran's age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, the range of motion of the spine 
in this particular individual should be 
considered normal for this individual.  
The examiner is specifically requested to 
comment on the following:

(a)  Has the veteran's bulging disc 
at L4-5 with degenerative joint 
disease caused incapacitating 
episodes of having a total duration 
of at least six weeks during the 
past 12 months?  Please note: an 
incapacitating episode is defined 
as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician. 

(b)  Are all orthopedic and 
neurologic signs and symptoms 
resulting from intervertebral disc 
syndrome present constantly, or 
nearly so?  

(c)  Please identify all orthopedic 
and neurologic symptoms due to 
intervertebral disc syndrome.  
Describe any associated objective 
neurologic abnormalities including 
but not limited to, bowel or 
bladder impairment.  Describe any 
nerve(s) affected, or seemingly 
affected by any nerve root 
compression that may be present.  
The symptoms should be 
characterized as causing mild, 
moderate, or severe incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis.

(d)  Indicate whether the veteran 
has unfavorable ankylosis of the 
entire thoracolumbar spine.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  The RO should then review the 
veteran's claims.  The RO should review 
the veteran's service connection claim on 
the merits, and under all theories 
including secondary service connection, 
regulations, and statutes applicable 
thereto.  The veteran's increased rating 
claim should be reviewed under the 
applicable diagnostic code of 38 C.F.R. 
§ 4.71a, in effect before and after 
September 23, 2002, and in effect on 
September 26, 2003, if applicable.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran is free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002)








 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



